PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,232,277
Issue Date: 31 Jul 2012
Application No. 12/443,926
Filing or 371(c) Date: 18 May 2009
Attorney Docket No. 4250-8001US04 


:
:
:
:	DECISION ON PETITION
:
:
:


This is a corrected decision on the petition pursuant to 37 C.F.R. § 1.378(b) to accept the unintentionally delayed payment of two maintenance fees for the above-identified patent, filed May 6, 2021.

The petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,232,277 on July 31, 2012.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on July 31, 2016 with no payment received.  Accordingly, the patent expired on July 31, 2016 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

With this petition, the proper statement of unintentional delay has been received.  Office records show the required 3½-year maintenance fee, the required 7½-year maintenance fee, and two petition fees were charged to Deposit Account number 50-5198 on 

The first and second requirements of 37 C.F.R. § 1.378(b) have been satisfied, and the third requirement has not.

Regarding 37 C.F.R. § 1.378(b)(3), Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 C.F.R. § 1.378.  See M.P.E.P. § 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.
See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, Petitioner has included a verified statement from Jeffrey Khoo, the CEO of Erimos Pharmaceuticals LLC, which he explains is the owner of this patent.

Mr. Khoo explains that Erimos Pharmaceuticals LLC relied on former outside counsel (Michael J. Keller, Reg. No. 38,201) to track and notify Erimos Pharmaceuticals LLC of the due date for the first and second maintenance fees for this patent.  Mr. Khoo adds that Erimos Pharmaceuticals LLC failed to receive a reminder from Mr. Keller regarding either the 3½-year maintenance fee or the 7½-year maintenance fee, and this is the reason neither maintenance fee was paid.  Mr. Khoo sets forth in the seventh paragraph of his verified statement that “…I never received any notifications from Attorney Keller for either of those maintenance fee due dates.”

The record does not currently support a finding that the entire period of delay was unintentional: 

On renewed petition, Petitioner will need to provide more details and address the following deficiency:

It is not clear why Attorney Keller did not notify Mr. Khoo of the 3½-year maintenance fee and the 7½-year maintenance fees.  Petitioner must reveal why Mr. Keller did not provide notification to Erimos Pharmaceuticals LLC of the upcoming due date for the 3½-year maintenance fee and the 7½-year maintenance fees.

Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail1, hand-delivery2, or facsimile3.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply